ORDER
This matter having been duly presented, it is ORDERED that JOHN A. KLAMO, of CHERRY HILL, who was admitted to the bar of this State in 1982, and who was suspended from the practice of law for a period of three months effective May 27, 2013, by Order of this Court filed April 26, 2013, be restored to the practice of law, effective immediately; and it is further
ORDERED respondent shall practice law under the super-vision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics on a quarterly basis, monthly reconciliations of his attorney accounts prepared by an accountant, for a period of two years and until the further Order of the Court.